Interim Decision #1989

MATTER OF DEL ROSARIO
In

Exclusion Proceedings
A-17961978

Decided by Board June 27, 1060
An alien admitted as a nonimmigrant visitor who upon return to the United
States following an absence of one day in Mexico seeks to enter for permanent residence without an immigrant visa, is not within the ambit of
Rosenberg v. Fleuti, 574 U.S. 449, and is excludable under section
212 (a) (20) of the Immigration and Nationality Act.
EXCLUDABLE: Act of 1952—Section 212(a) (20) (8 U.S.C_ 1182(a) (20)1—
Immigrant not in possession of a valid immi-

grant visa or other entry document.
ON BEHALF. Or APPELLANT:

ON Emma. OF SEnvzcz:

Joseph S. Hertogs, Esquire
580 Washington Street
San Francisco, California 94111

Irving A. Appleman
Appellate Thal Attorney
Stephen M. Suffix
Trial Attorney
(Brief filed)

(Brief filed)

The case comes forward on motion of counsel requesting reconsideration of our order dated September 20, 1968 dismissing the
appeal from the decision of the special inquiry officer dated July
25, 1968.
The record relates to a native and citizen of the Philippine Republic, 25 years old, female, married, who applied for admission
to the United States at San Ysidro, California on July 13, 1968
after an absence of one day in Mexico. The applicant was a
landed immigrant in Canada and was admitted to the United
States on June 1, 1967 as a visitor for a period of 15 days upon
presentation of her visitor's visa. On June 20, 1967 she applied
for a third preference under the quota of the Philippines which
was approved. The applicant filed her application to change her
status to that of a lawful permanent resident under section 245

324

Interim Decision #1989
of the Immigration and Nationality Act. 1 The applicant married a
citizen of the 'United States on September 23, 1967. On July 12,
1968 she and her husband went for a one day trip to Mexico and
it was on her return that she was held for a hearing before a special inquiry officer. The applicant's inspection was deferred and
she was ordered to report for a hearing on July 25, 1968 to determine her admissibility to the United States under the Immigration and Nationality Act. The special inquiry officer, at the hearing, found that the applicant was applying for admission .to the
United States as a permanent resident although not in possession
of an immigrant visa or other entry document, found her excludable under section 212 (a) (20). of the Act as an Immigrant not in
possession of an immigrant visa. The appeal to this Board was dismissed on September 20, 1968.
The applicant argues that when she attempted to return to the

United States after her overnight visit to Mexico, she was not
seeking to make "an entry" and could not be excluded. The cases
of Rosenberg v. Fleuti, 374 U.S. 449 (1963), Wadman v. INS, 329
F.2d 812 (9 Cir., 1964), and Wong v. INS, 358 F.2d 151 (9 Cir.,
1966), arecited in support of the argument.
The Fleuti case was concerned with whether a permanent resident, whose original entry was in all respects lawful, and who,
had he never stepped out of the United States, would not be subject to deportation on the charges in the order to show cause,
rendered himself excludable, and hence deportable, by an absence
of a couple of hours and subsequent return to the United States.
The pertinent portion of section 101 (a) (13) in the Fleuti case by
its very terms relates only to an alien having a lawful permanent
residence in the United States. The Supreme Court held that an
innocent, casual and brief excursion by a resident alien outside
this country's borders may not have been "intended" as a departure disruptive of his resident alien status, and therefore may not
have subjected him to consequences of an "entry" into the country on his return.
In the Wanton case, the Ninth Circuit Court had before it not
the question of an "entry," but whether a five day visit to Mexico
1 On February 20, 1969 the District Director, San Francisco District,
denied the application for adjustment of status under section 245 on the
ground that the application did not merit• the favorable exercise of the
Attorney General's discretionary authority due to the fact that the applicant
had entered the United States on June 1, 1967 as a visitor with a preconceived intention of circumventing the normal procedure of obtaining an

immigrant visa and remaining permanently in the United States.

325

Interim Decision # 1989
broke the continuous period of physical presence in the United
States required to establish eligibility for suspension of deportation. Although the court in Wadman made repeated references to
the Fleuti decision, the legal question to be resolved was not the
same. The question in the Wadman case was whether there was a
sufficient continuity of physical presence in the United States to
satisfy the requirements for suspension of deportation under section 244 (a) (1) of the Act. Likewise, in the Wang case, there was
no question that the alien had entered the United States illegally.
The court, which cited both Fleuti and Wadman, decided there
was no question of sufficiency of physical presence and that the
only question was whether there was a sufficient continuity so as

to render the alien eligible for suspension of deporation.-'
It is concluded that the Fleuti case is inapplicable because the
applicant was never admitted to the United States for permanent
residence, and that the Wadman and Wong cases are likewise inapplicable because they merely dealth with continuity of physical

presence so as to qualify for suspension of deportation. We
pointed out in our prior order of September 20, 1968, that the ap-

plicant, as an immediate relative (wife) of a United States citizen, should have little difficulty in having her immigrant status
adjusted in the event she returns to Canada where she was a
landed immigrant. The motion will be denied.
ORDER: It is ordered that the motion to reconsider be and the
same is hereby denied.

4 See also Matter of Leguopri, 11 1. & N. Dec. 819, regarding an alien who
entered as a nonimmigrant, who was not maintaining his nonimmigrant
status, and who, following a brief visit to Mexico, reentered the United
States without inspection, and was held to have made an entry under section
103.(a) (13) of the Immigration and Nationality Act upon which to predicate
a ground of deportability.

826

